DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 10/26/2022.  Claims 1, 9 and 17 are amended, and claims 7-8 and 15-16 are cancelled.  Claims 1-6, 9-14 and 17-20 are currently pending.

Response to Arguments
Applicant’s remarks, see page 7, with respect to the claim objections have been fully considered.  The claims have been amended and overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see pages 7-8, with respect to the rejections under 35 USC 112(a) have been fully considered.  Applicant has amended the limitation that failed to comply with the written description requirement, therefore the rejections are withdrawn.  However, a new rejection under 35 USC 112(a) is made for this amended limitation (see rejection below).
Applicant’s remarks, see pages 8-9, with respect to the rejections under 35 USC 112(b) have been fully considered.  The claims have been amended to clarify the claimed subject matter; therefore, the rejections are withdrawn.
Applicant’s remarks, see pages 9-11, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9 and 17 recite the limitation “based on the threshold number of bidirectional messages sent between the portion of the list of user connections and the user profile”.  This limitation suggests that bidirectional messages are being sent to and from a user profile.  The examiner is unable to find support for this limitation in the specification.  The closest support found discloses bidirectional messages being exchanged between a user and users on a list of user connections (see, e.g. [0019], [0064], [0065] of the specification as filed).  Therefore, the limitation is deemed to be new matter.  For examination purposes, this limitation will be interpreted, based on the specification, as bidirectional messages being exchanged between a user and users on a list of user connections.
Claims 2-6, 10-14 and 18-20 are dependent from claims 1, 9 and 17, and are therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9, 11-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tumbi et al. (US 2017/0195988), hereinafter Tumbi, in view of “How to Assign Different Ringtones for Each Contact or Group in Galaxy S3?”, WEBcazine, August 19, 2012, https://www.webcazine.com/2110/how-to-assign-different-ringtones-for-each-contact-or-group-in-galaxy-s3/, accessed February 4, 2022, hereinafter Webcazine, and further in view of Coughlan et al. (US 8,848,879), hereinafter Coughlan.
Regarding claim 1, Tumbi disclose a method comprising: 
accessing user profile data associated with a user account associated with a client device, the user profile data including a list of user connections (Tumbi, [0018]: importing a list of contacts (user profile data/user connections) from a social media account (user account) of a user of a client device); 
designating a notification type to a portion of the list of user connections based on bidirectional messages sent between the portion of the list of user connections and the user profile, the notification type corresponding to an alert attribute (Tumbi, [0016]: in-bound and out-bound communications are used to determine a calling pattern of a user; [0020]: if a user’s inbound and outbound calls with a contact occurs from 9 am to 5 pm, Monday-Friday, this calling pattern indicates that the contact is a work/business contact type; [0034]: a specific form of alert (notification type) is set for each contact type (portion of the list of user connections); an alert can be a different ring-tones (alert attribute)); 
receiving a notification from a user connection from among the portion of the list of user connections at the client device (Tumbi, [0034]: receiving an in-bound communication (notification) from a contact belonging to the work contact type (portion of the list of user connections)); and 
presenting an alert based on the alert attribute that corresponds with the notification type associated with the portion of the list of user connections at the client device (Tumbi, [0034]: outputting a ring-tone (alert/alert attribute) based on the specific form of alert (notification type) set for the work contact type (portion of the list of user connections)).
Tumbi does not explicitly disclose receiving an input that identifies an attribute, the attribute including a communication rate that includes a threshold number of bidirectional messages; identifying a portion of the list of user connections based on the attribute identified by the input; the threshold number of bidirectional messages.
However, Webcazine discloses 
receiving an input that identifies an attribute (Webcazine, Section: Assigning Ringtones for Each Contact Group, step 3: receiving the selection of a group name (attribute)); 
identifying a portion of the list of user connections based on the attribute identified by the input (Webcazine, Section: Assigning Ringtones for Each Contact Group, steps 3-4: providing the option to edit the group (portion of the list of user connections) associated with the group name (attribute), therefore the group (portion of the list of user connections) is identified);
designating a notification type to a portion of the list of user connections, the notification type corresponding to an alert attribute (Webcazine, paragraphs 1 & 2 and section: Assigning Ringtones for Each Contact Group, steps 3-7: assigning a ringtone (notification type) to the selected group (portion of the list of user connections); user can assign different/custom ringtones (alert attribute)). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Tumbi and Webcazine before him or her before the effective filing date of the claimed invention, to modify a method in which a user sets different alerts/notification types for different contact types as taught by Tumbi, to include enabling the user to make the contact group/type and notification type selections via menus as taught by Webcazine.  The motivation for doing so would have been to improve user efficiency by providing a way for a user to easily assign different notification types to different contact groups.
Furthermore, the combination of Tumbi and Webcazine does not explicitly disclose the attribute including a communication rate that includes a threshold number of bidirectional messages; the threshold number of bidirectional messages.
However, Coughlan discloses 
receiving an input that identifies an attribute, the attribute including a communication rate that includes a threshold number of bidirectional messages (Coughlan, col 2, ln 33-45, 63-67: user configures the threshold for the number of contacts (bidirectional messages));
designating a notification type to the portion of the list of user connections based on the threshold number of bidirectional messages sent between the portion of the list of user connections and the user profile, the notification type corresponding to an alert attribute (Coughlan, col 6, ln 53 – col 7, ln3: designating the type of alerts (notification type/alert attribute) for contacts with a certain level of urgency/priority (portion of the list of user connections); col 12, ln 59-64: priority is based on the threshold number of contacts (bidirectional messages)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tumbi, Webcazine and Coughlan before him or her before the effective filing date of the claimed invention, to modify a method in which a user sets different alerts for different contact types as taught by Tumbi and Webcazine, to include enabling the user to configure the threshold for the number of contacts (bidirectional messages) to be used for determining the priority level for different contact types as taught by Coughlan.  The motivation for doing so would have been to provide the user with flexibility in customizing alert notification (Coughlan, col 2, ln 63-67).
Regarding claim 9, the limitations have been addressed in the rejection of claim 1, and furthermore, Tumbi discloses a system comprising: 
a memory (Tumbi, Fig. 7, [0054]); and 
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising (Tumbi, Fig. 7, [0054]-[0056]).
Regarding claim 17, the limitations have been addressed in the rejection of claim 1, and furthermore, Tumbi discloses a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising (Tumbi, Fig. 7, [0057]-[0058]).
Regarding claim 3, Tumbi does not explicitly disclose wherein the designating the notification type to the portion of the list of user connections includes: receiving a first user input that selects the portion of the list of user connections; causing display of a plurality of notification options in response to the first user input that selects the portion of the list of user connections, the plurality of notification options including the notification type; receiving a second user input that selects the notification type from among the plurality of notification options; and designating the notification type to the portion of the list of user connections in response to the second user input that selects the notification type from among the plurality of notification options.
However, Webcazine discloses wherein the designating the notification type to the portion of the list of user connections includes: 
receiving a first user input that selects the portion of the list of user connections (Webcazine, Section: Assigning Ringtones for Each Contact Group, steps 1-3: selecting the group name (portion of the list of user connections)); 
causing display of a plurality of notification options in response to the first user input that selects the portion of the list of user connections, the plurality of notification options including the notification type (Webcazine, Section: Assigning Ringtones for Each Contact Group, steps 5: displaying the option for a group ringtone or vibration pattern (notification types)); 
receiving a second user input that selects the notification type from among the plurality of notification options (Webcazine, Section: Assigning Ringtones for Each Contact Group, steps 5: selecting ringtone (notification type)); and 
designating the notification type to the portion of the list of user connections in response to the second user input that selects the notification type from among the plurality of notification options (Webcazine, first sentence: assigning a ringtone facilitates distinguishing between callers, therefore a selected ringtone (notification type) gets designated to the selected contact group (portion of the list of user connections)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tumbi and Webcazine before him or her before the effective filing date of the claimed invention, to modify a method in which a user sets different alerts/notification types for different contact types as taught by Tumbi, to include enabling the user to make the contact group/type and notification type selections via menus as taught by Webcazine.  The motivation for doing so would have been to improve user efficiency by providing a way for a user to easily assign different notification types to different contact groups.
Regarding claim 4, Tumbi discloses wherein the alert attribute includes an auditory alert (Tumbi, [0034]: ring-tone).
Regarding claim 5, Tumbi discloses wherein the alert attribute includes a haptic alert (Tumbi, [0034]: vibration output).
Regarding claim 6, Tumbi discloses wherein the alert attribute includes a graphical icon, and the presenting the alert includes displaying the graphical icon at the client device (Tumbi, [0034]: visual alert; Fig. 7, [0050]-[0051]: GUI elements (graphical icons) display separate summaries of in-bound communications for different contact types).
Regarding claims 11-14, the limitations have been addressed in the rejections of claims 3-6, respectively.
Regarding claims 19 and 20, the limitations have been addressed in the rejection of claims 3 and 4, respectively.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tumbi in view of Webcazine and Coughlan, and further in view of Lee (US 2005/0108348).
Regarding claim 2, Tumbi discloses further comprising: 
receiving a second user input that designates the notification type to the classification (Tumbi, [0034]: user sets a specific form of alert (notification type) for each contact type (classification)); and 
designating the notification type to the portion of the list of user connections associated with the classification in response to the receiving the second user input (Tumbi, [0034]: a ring-tone is output (i.e. designated) based on the specific form of alert (notification type) set by the user for the work contact type (portion of the list of user connections)).
Tumbi, Webcazine and Coughlan do not explicitly disclose receiving a first user input that assigns a classification to the portion of the list of user connections at the client device.
However, Lee discloses receiving a first user input that assigns a classification to the portion of the list of user connections at the client device (Lee, [0037]: user selects a group of contacts (portion of the list of user connections) from an address book to be placed in the user’s personal list of speed dial contacts (classification))
It would have been obvious to one of ordinary skill in the art, having the teachings of Tumbi, Webcazine, Coughlan and Lee before him or her before the effective filing date of the claimed invention, to modify a method in which a user sets different alerts for different contact types/groups as taught by Tumbi, Webcazine and Coughlan, to include enabling the user to select specific contacts to be placed in a contact group/contact type as taught by Lee.  The motivation for doing so would have been to enhance user experience by providing the user with the opportunity to receive specific alerts for select contacts.
Regarding claims 10 and 18, the limitations have been addressed in the rejection of claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	

/LESA M KENNEDY/Primary Examiner, Art Unit 2458